Hill, P. J. (dissenting).
Plaintiff appeals from an order of the trial court setting aside the verdict as against LaPoint and Younger. One of those defendants was the owner and the other the driver of an automobile proceeding northerly on Bay street. Plaintiff was riding in an automobile owned by Judson and driven *1000by Evans, the other defendant. It was proceeding westerly on Sanford street and a collision took place at the intersection of these two streets. Evans testifies in substance that the light didn’t change to red as against him until he was exactly at the intersection of those streets, that is on the westerly side of Bay street, that he first attempted to stop his car but was unsuccessful. Younger, driver of the LaPoint vehicle, approached the corner too rapidly, according to Evans’ testimony. Two pedestrians who were crossing Bay street had to run to get out of his way. Under the “ mutual forbearance ” first enunciated in Mark v. Fritsch (195 N. Y. 282), and repeated with approval in Ward v. Clark (232 N. Y. 195), liability is created on the part of LaPoint and Younger because the taxicab did not approach this intersection exercising forbearance and caution. He did not have an absolute right of way, he only had a superior right over Evans.
I vote to reinstate the verdict against LaPoint and Younger and to affirm.